Case 3:19-cv-00997-BJD-MCR Document 57 Filed 07/29/21 Page 1 of 3 PageID 221




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

PERRY BROWN,

             Plaintiff,

vs.
                                              Case No.: 3:19-cv-00997
MARK INCH, et al.,

          Defendants.
___________________________________/

                MOTION TO WITHDRAW AS COUNSEL
             AND TERMINATE LAW STUDENT APPEARANCE

      Undersigned moves to withdraw as counsel for Perry Brown pursuant

to Local Rule 2.02 and terminate law student appearance pursuant to Local Rule

2.03. This Court appointed the undersigned on February 18, 2020 and undersigned

noticed his appearance on April 18, 2020. Undersigned has acted as lead and

sole counsel since that time.

      This Court authorized the limited appearance of law students Emily Binnie

and Allaa Tayeb pursuant to Local Rule 2.03 in March 2021.

      Multiple grounds exist for permissive withdrawal pursuant to The Florida

Bar’s Rule of Professional Responsibility 4-1.16(b) and undersigned therefore

requests this court terminate representation of Mr. Brown. Good cause exists

because the undersigned’s other professional obligations will interfere with



                                     Page 1 of 3
Case 3:19-cv-00997-BJD-MCR Document 57 Filed 07/29/21 Page 2 of 3 PageID 222




continued representation. Undersigned simply does not have time to continue to

represent Mr. Brown while managing other obligations of his practice and Florida

National Guard service. Undersigned’s termination of representation is authorized

under The Florida Bar’s Rules of Professional Responsibility.

      Pursuant to Local Rule 2.02(c)(1)(B)(i) the undersigned certifies that he

dispatched a notice to Mr. Brown, on July 16, 2021, of his intent to withdraw

and requested Mr. Brown’s consent. No response was provided by Mr. Brown.

      Pursuant to Local Rule 2.02(c)(1)(B)(ii) if the court grants withdrawal Mr.

Brown will proceed pro se. Mr. Brown’s mailing address is: Perry Brown,

#044515, Union Correctional Institution, Post Office Box 1000, Raiford, FL

32083. Mr. Brown is currently incarcerated undersigned is unaware of his

telephone number or email address.


WHEREFORE, the undersigned moves this court to:

1. Enter an order withdrawing and terminating him from further representation of

Mr. Brown in this case;

2. Enter an order terminating Emily Binnie’s and Allaa Tayeb’s limited

representation in this case.



DATED: July 29, 2020

                                              Respectfully submitted,


                                     Page 2 of 3
Case 3:19-cv-00997-BJD-MCR Document 57 Filed 07/29/21 Page 3 of 3 PageID 223




                                             /s/ Michael Stanski
                                             Michael Stanski
                                             Florida Bar No. 109276
                                             3955 Riverside Ave
                                             Jacksonville, Florida 32205
                                             Telephone: 904-370-3483
                                             E-Mail: michael@stanskilaw.com

                   LOCAL RULE 3.01(g) CERTIFICATION

      Counsel for the opposing parties have been consulted on this motion. All
responded and do not oppose the motion.

                                             /s/ Michael Stanski
                                             Michael Stanski


                         CERTIFICATE OF SERVICE

       A copy of this document has been served via automated electronic mail to all
interested persons receiving service through the CM/ECF system. A copy of this
document has been served to Perry Brown, #044515, via U.S. Mail to Union
Correctional Institution, Post Office Box 1000, Raiford, FL 32083

                                             /s/ Michael Stanski
                                             Michael Stanski




                                    Page 3 of 3
